Citation Nr: 1421876	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  10-40 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder (PTSD), anxiety and depression.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from June 1988 to June 1991 and from July 1992 to December 1992.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a June 2012 rating decision, by the Detroit, Michigan, Regional Office (RO), which essentially determined that new and material evidence had been received to reopen a previously denied claim of service connection for a seizure disorder; however, the RO continued the denial of that claim on the merits.  He perfected a timely appeal to that decision.  

On September 18, 2013, the Veteran and his wife appeared at the RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  Additional evidence was received at that time along with a waiver of consideration by the agency of original jurisdiction (AOJ). 38 C.F.R. § 20.1304 (2013).  

Regardless of whether the RO has determined that new and material evidence has been received sufficient to warrant reopening previously denied claims, because such a question is a jurisdictional matter, the Board must initially determine whether new and material evidence has been submitted.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The issue has been recharacterized as reflected on the cover page given the nature of the Veteran's claim and the medical evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim pursued by a claimant includes any diagnosis that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

The Veteran has both a paper claims file and a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  As discussed below, there are pertinent documents contained in the Virtual VA file that have not yet been reviewed by the AOJ in connection with the issues on appeal.  Other development is also necessary for a fair adjudication.  As such, any further development or adjudication of this matter should take into account the existence of this paperless claims file.  

In a rating action of October 2012, the RO denied a claim of entitlement to a total disability rating based on individual unemployability (TDIU).  A notice of disagreement (NOD) with that determination was received in November 2012.  A statement of the case (SOC) was issued in May 2013.  However, the record contains no substantive appeal with respect to that issue, and it has not been certified to the Board.  Therefore, the issue of entitlement to a TDIU is not in appellate status, and will not be addressed by the Board at this time.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  

The issues of entitlement to service connection for an acquired psychiatric disorder, including PTSD and depression, and service connection for a seizure disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  In an April 1998 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a seizure or convulsive disorder.  

2.  Evidence received since the April 1998 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a seizure disorder and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

Evidence received since the final April 1998 rating decision is new and material; therefore, the Veteran's claim of entitlement to service connection for a seizure disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156(a), 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify and assist.  A thorough review of the claims file reveals that the development conducted by VA in this case fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based on the completely favorable decision discussed below, the Board finds that any failure in VA's duty to notify and assist the Veteran regarding his claim is harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


II.  Law and Regulations.

When a claimant fails to timely appeal an RO decision denying his claim for benefits, that decision becomes final and can no longer be challenged.  See DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (Except as provided by law, when a case or issue has been decided and an appeal has not been taken within the time prescribed by law, the case is closed, the matter is ended, and no further review is afforded.).  However, pursuant to 38 U.S.C. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  


III.  Factual background.

The records indicate that the Veteran served on active duty from June 1988 to June 1991 and from July 1992 to December 1992.  His military personnel records indicate that he was a combat engineer.  The Certificate of Release or Discharge (DD Form 214) reflects that the Veteran was awarded the Southwest Asia service medal with 3 Bronze Service Stars and the Kuwait Liberation Medal.  The service treatment records (STRs) do not reflect any treatment for a traumatic brain injury.  The records show that the Veteran was seen for consultation in April 1989 when he was expressing confusion; it was noted that he had a history of poor hygiene, being a "loner," and he appeared despairing.  The diagnosis was possible depression, R/O suicide.  He was admitted to a hospital with a diagnosis of acute confusional episode and personality disorder.  In August 1989, the Veteran was sent to a hospital for evaluation; following a mental status evaluation, he was diagnosed with a personality disorder, NOS.  

The Veteran's initial claim for service connection for a convulsive disorder (VA Form 21-526) was received in December 1997.  On VA general examination in January 1998, no abnormality was found.  He was also afforded a VA examination for neurological disorder.  At that time, the Veteran reported that he developed recurrent headaches in December 1991; he also reported lightheadedness and loss of consciousness.  Following an examination, the diagnosis was cephalgia and recurrent episodes of loss of consciousness.  A CT scan of the head, performed in February 1998, was reported to be normal.  An EEG was reported as abnormal showing posterior slow wave activity; however, there were no epileptiform complexes.  The examiner noted that the study was not indicative of a convulsive disorder.  

By a rating action in April 1998, the RO denied the Veteran's claim of entitlement to service connection for a convulsive disorder.  The decision was based on a finding that no diagnosis of a chronic seizure or convulsive disorder was shown in the STRs or the other evidence of record.  The Veteran was informed of this decision and of his appellate and procedural rights by letter dated in May 1998.  He did not appeal that decision; therefore, it became final.  

In a statement in support of claim (VA Form 21-4138), received in April 2008, the Veteran indicated that he was seeking to establish service connection for PTSD; he also requested secondary service connection for a seizure disorder.  

Received in May 2008 were VA progress notes dated from January 1996 to February 2001.  These records show that the Veteran received clinical evaluation and treatment for chronic headaches.  A discharge note, dated in January 1996, indicates that the Veteran was admitted to the VA hospital with complaints of left sided weakness; he was extremely anxious and did not wish to stay.  It was noted that the Veteran had been observed for the past 48 hours and did not complain of further numbness.  It was also noted that he had a long history of anxiety was being seen by a psychiatrist.  The impression was anxiety.  A neurology note, dated in May 2000, indicates that the Veteran had a previous diagnosis of migraine headaches and he was describing a new onset of seizures beginning in November 1999.  The examiner noted that the Veteran seemed unsure as to whether the seizures truly began in November 1999 or if they just became more pronounced at that time.  The examiner reported a past medical history of migraine headaches, left corneal abrasion, and possible exposure to low levels of Sarin/Cyclosarin during Gulf War (1991).  The assessment was that the Veteran had had an unusual history of seizures of uncertain beginning date.  

Also received in May 2008 were VA progress notes dated from August 2000 to February 2001.  The records indicate that, in February 2001, the Veteran underwent prolonged EEG monitoring for evaluation of episodes of generalized convulsive behavior beginning in 1995, accelerating over the last year or so.  At that time, it was noted that the Veteran was in the Gulf War in 1991; and, in 1997, he was notified that he may have been exposed to Sarin gases.  It was reported that, in 1995, in the midst of traumatic trials with his ex-wife, the Veteran developed an episode of acute panic attack vs. convulsive seizure; those episodes began recurring about a year ago.  The examiner reported that the study confirmed the presence of nonepileptic seizures or behavioral seizures.  

Also submitted in May 2008 was an article by National Institute of Health, which reported that an EEG study suggested by traumatic experiences may be a potential risk factor for psychogenic nonepileptic seizure (PNES).  It was also reported that PNES samples also showed a higher prevalence of PTSD than control groups, raising the possibility that PNES may arise as a clinical expression of a hypothetical PTSD subtype the core symptoms of which are dissociative.  

Received in June 2008 were treatment reports from Deckerville Community Hospital, dated from December 2006 to July 2007, reflecting ongoing treatment for seizures.  An emergency room report, dated in July 2007, indicates that the Veteran had developed seizure activities 4 times on route to the hospital.  The Veteran indicated that he developed seizure activities following his return from the gulf war; he stated that he never had seizures before that time.  The Veteran's wife indicated that his seizure activity was stress related.  The clinical impression was seizure disorder of the generalized sonic phonic type.  

Also received in June 2008 were treatment reports from Dr. Joanna Kala dated from December 2004 to January 2008.  These records show that the Veteran received clinical evaluation and treatment for a seizure disorder and a psychiatric disorder, diagnosed as anxiety and PTSD.  During an evaluation in December 2004, Dr. Kala noted that the Veteran was referred by an emergency room physician for evaluation of syncopal episodes.  The Veteran stated that he had a history of anxiety related seizures; he noted that he experienced light-headedness, heart palpitations and chest pain with increased stress.  The impression was prior history of pseudoseizure and anxiety and depression.  Dr. Kala referred the Veteran for a neuropsychological evaluation, which was conducted in October 2007 by Dr. William D. MacInnes, who reported a diagnosis of possible PTSD and history of pseudoseizures.  In November 2007, Dr. Kala reviewed the results of the neuropsychological evaluation with the Veteran and his wife.  She noted that, given the clinical history, she had a strong suspicion that the Veteran may be suffering from PTSD.  The diagnostic impression was PTSD.  

Received in August 2008 was a discharge summary from Huron Medical Center, which shows that the Veteran was admitted and treated for a syncopal episode in August 2008.  The discharge diagnoses were syncopal episode; rule out complex partial seizure versus psychosomatic episode, PTSD, and severe anxiety.  

Received in September 2008 were VA progress notes dated from October 1999 through December 2000 showing treatment for recent onset of a seizure disorder.  

The Veteran was afforded a VA examination for neurological disorders in December 2008.  At that time, he reported the onset of seizures in October 1999.  It was noted that they were frequent before starting medications; it was also noted that the seizures are preceded by anxiety and a left temporal headache.  The Veteran reported a history of blast trauma on multiple occasions in the service with no loss of consciousness.  Following the evaluation, the Veteran was diagnosed with partial complex seizures.  The examiner stated that the seizures were at least as likely as not caused by or a result of a traumatic brain injury (TBI) due to blast injuries.  

At his personal hearing in September 2013, the testified that he was stationed in Southwest Asia during the period from December 24, 1990 to April 3, 1991; during that time, he was a combat engineer.  The Veteran indicated that he didn't experience any seizures before he went to Iraq; he stated that he started having those seizures after service.  The Veteran related that his doctor believes that he suffered a TBI in service and that is what's causing the seizures; he also reported that his doctor believed that he suffered a TBI because of the location of the seizures.  The Veteran indicated that his doctor discovered that the seizures occur when he is stressed; he was told that the seizure is actually an anxiety attack that goes completely wrong and his body just shuts down.  The Veteran maintained that he first noticed and began to feel depressed upon his return home from Southwest Asia; but the seizures were not manifested until much later in 1999.  

Received in September 2013 were VA progress notes dated from October 1999 to December 2000, which show that the Veteran received ongoing clinical evaluation and treatment for chronic headaches and a seizure disorder.  During a clinical visit in May 2000, it was noted that the Veteran had a history of headaches, and he described a new onset of seizures beginning in November 1999; however, he noted that the seizures probably began before then but became pronounced at that time.  The examiner reported a past medical history of exposure to low levels of Sarin/Cyclosarin during the Gulf War in 1991.  The Veteran was seen in December 2000 for follow up evaluation of possible seizures.  It was noted that the Veteran had his first seizure in October 1999.  With respect to past risk factors for seizures, the Veteran reported an uncomplicated delivery, normal developmental milestones, no febrile seizures or seizures in his youth, and no past traumas.  The assessment was 31-year old male with recurrent spells of right arm shaking preceded by an aura with loss of consciousness associated with tonic-clonic movements and confusion after the episodes.  The examiner stated that, clinically, the presentation suggested a partial seizure that generalizes to tonic-clonic seizures.  

Also received in September 2013 were VA progress notes dated from January 1996 to September 2013.  In January 1996, the Veteran was admitted to a VA hospital; it was noted that he was very upset and tearful on admission, and he reported having numbness on his left side.  It was also noted that the Veteran had a long history of anxiety and was seen by a psychiatrist who prescribed medication.  

Received in November 2013 were treatment reports from Dr. Joanna Kala, dated from May 2010 to October 2013, which show that the Veteran received ongoing clinical evaluation and treatment for a psychiatric disorder, variously diagnosed as PTSD and anxiety.  These records also reflect ongoing treatment for a seizure disorder.  Among these records is a treatment note from Huron Medical Center, dated in February 2009, indicating that the Veteran was seen for recheck of recent spells; the impression was PTSD with psychosomatic spells.  In a medical statement, dated in May 2010, Dr. Kala stated that the Veteran had several medical issues including PTSD and psychosomatic seizures.  Following an evaluation in October 2013, the impression was severe PTSD with anxiety and depression.  


IV.  Legal Analysis.

By a rating action in April 1998, the RO denied the Veteran's claim of entitlement to service connection for a seizure disorder, based on a finding that the evidence contained no findings of a seizure or convulsive disorder in the STRs or post service treatment records.  The Veteran did not perfect an appeal to that decision.  

Because the Veteran did not appeal the April 1998 RO decision, that decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  However, as noted above, pertinent law and regulation provides that if new and material evidence has been presented or secured with respect to a claim which has been disallowed, the claim may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

As noted above, in determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence received since the final prior denial consists of VA treatment records dated from January 1996 through February 2001, private treatment reports dated from December 2004 through October 2013, a VA neurological examination report, dated in December 2008, an article from NIH on the efficiency of EEG monitoring in diagnosing psychogenic nonepileptic seizures (PNES) and the prevalence of traumatic events, abuse and PTSD in patients with PNES, and testimony from the Veteran and his spouse.  The VA treatment records are new in that they were not of record at the time of the previous denial.  They are material in that they reflect the presence of a chronic seizure disorder, which was not established at the time of the prior final denial.  In addition, the private treatment records are also new in that they were not of record at the time of the previous denial.  They are material in that they also contain diagnoses of a seizure disorder, and also suggest that there is a relationship between the seizure disorder and service.  Thus, the new medical evidence is relevant and establishes a previously unestablished fact.  In summary, the evidence submitted since the last final denial raises a reasonable possibility of substantiating the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a seizure disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the Veteran's claim of entitlement to service connection for a seizure disorder is reopened; to this limited extent, the Veteran's appeal is granted.  


REMAND

As discussed above, pursuant to the VCAA, VA first has a duty to notify the veteran and the accredited representative of any information and evidence necessary to substantiate his/her claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Furthermore, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim, although the ultimate responsibility for furnishing evidence rests with the Veteran.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c).  

A.  S/C Seizure disorder.

Having determined that the Veteran's claim of entitlement to service connection for a seizure disorder is reopened, VA has a duty to assist the Veteran in the development of evidence pertinent to his claim under 38 U.S.C.A. § 5107(b).  

The Board notes that the record contains current diagnoses of a chronic seizure disorder and, while the service record did not document that the Veteran's engineer battalion participated in the destruction of munitions in the area of Kahmisiyah, they did verify that Company B, 16th Engineer Battalion were located at Khamisiyah during the time period from March 10th through March 13, 1991.  A neurology note, dated in May 2000, indicates that the Veteran had a previous diagnosis of migraine headaches and he was describing a new onset of seizures beginning in November 1999.  The examiner noted that the Veteran seemed unsure as to whether the seizures truly began in November 1999 or if they just became more pronounced at that time.  The examiner reported a past medical history of migraine headaches, left corneal abrasion, and possible exposure to low levels of Sarin/Cyclosarin during Gulf War (1991).  The assessment was that the Veteran had had an unusual history of seizures of uncertain beginning date.  Moreover, in December 2008, the VA examiner provided an opinion in which he linked the seizures to a reported history of multiple blast injuries in service and possible TBI.  

The Veteran has testified that his doctor believes that he suffered a TBI in service and that is what's causing the seizures; he also reported that his doctor believed that he suffered a TBI because of the location of the seizures.  The Veteran indicated that his doctor discovered that the seizures occur when he is stressed; he was told that the seizure is actually an anxiety attack that goes completely wrong and his body just shuts down.  Treatment records submitted after the hearing suggests a link between anxiety disorder and the Veteran's seizures.  However, there is presently insufficient evidence for the Board to adjudicate this claim, and as such, a VA examination is necessary before appellate review may proceed.  See id.  

The Veteran claimed treatment at the Ann Arbor VA facility in 1996 and 1997 when he filed his claim for compensation in 1998.  These records have not been associated with the claims file.  

To clarify the nature and etiology of the Veteran's current seizure disorder, he should be scheduled for a VA examination, to include a nexus opinion.  Because the Board cannot generate its own medical conclusions for use in adjudication, see, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Veteran should undergo a VA examination for the purpose of clarifying the etiology of his current seizure disorder.  

The Board further notes that, following the August 2010 Statement of the Case (SOC), medical records electronically available through the Compensation and Pension Records Interchange (CAPRI) that pertain to the issue on appeal were uploaded to the Virtual VA eFolder in September 2013.  VA regulations provide that, upon receipt of additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board of Veterans' Appeals and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the Veteran and his representative a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31; see also 38 C.F.R. § 20.1304 (the Veteran may waive waiver of agency of original jurisdiction review of evidence submitted directly to the Board may be waived after a case has been certified to the Board).  Review of the record reveals that the Veteran was not issued a Supplemental Statement of the Case (SSOC) after VA medical records dating from January 1996 through September 2013 were added to Virtual VA in September 2013.  Accordingly, the case must be remanded pursuant to 38 C.F.R. § 19.31.  

B.  S/C-Acquired psychiatric disorder, including PTSD, anxiety and depression.

The Veteran asserts that he currently has PTSD as a result of a series of traumatic events that he experienced during service in the Persian Gulf 

A grant of service connection for PTSD previously required medical evidence establishing a diagnosis of the condition, and credible supporting evidence that the claimed in-service stressor actually occurred, as well as a link, established by the medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2013); Cohen v. Brown, 10 Vet. App 128 (1997). However, 38 C.F.R. § 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,843 -852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.  

The Veteran underwent a VA examination in December 2008.  The examiner concluded that while the Veteran has been exposed to traumatic events, he does not meet all the criteria for PTSD.  The examiner also noted that the Veteran does have depressive symptoms but his depression is not associated with any sustained guilt related to the traumatic events in the war.  He further noted that the depression is not related to significant ruminations about the war, and it does not appear that the Veteran was hospitalized in service for depression.  The examiner observed that the Veteran was diagnosed with what appeared to be a confusional state and later had an MMPI and was diagnosed with a personality disorder.  The examiner stated that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria.  The examiner stated that the claimed condition was less likely than not incurred in or caused by service.  The examiner further stated that, from the available information, it appears not likely that this depression is related to the traumatic events in service.  

Received in November 2013 were treatment reports from Dr. Joanna Kala, dated from May 2010 to October 2013, which show that the Veteran received ongoing clinical evaluation and treatment for a psychiatric disorder, variously diagnosed as PTSD and anxiety.  It is not clear if the diagnosis is merely a continuation of previous diagnoses or based on a mental status interview, with DSM criteria for PTSD being identified.   

In light of the discrepancy in the medical evidence discussed above, the Board finds it necessary to secure an additional examination to ascertain whether an acquired psychiatric disorder, including PTSD, is etiologically related to service.  

To ensure that VA has met its duty to assist and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 

1.  The AOJ should attempt to obtain clinical records from treatment of the Veteran in 1996 and 1997 at the Ann Arbor VA medical facility.  All records obtained should be associated with the claims file.  

2.  Thereafter, the RO should schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for PTSD are met.  The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the report of examination should note review of the claims file.

All necessary special studies or tests, to include psychological testing and evaluation, such as the Minnesota Multiphasic Personality Inventory, and the Mississippi Scale for Combat-Related PTSD, should be accomplished.  

The examiner should determine whether the veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

If a psychiatric disability other than PTSD is diagnosed, the examiner should indicate whether it is likely as not (50 percent probability or greater) related to the Veteran's active service.  The examination report should include the complete rationale for all opinions expressed. The examiner should provide a rationale for the opinions. 

3.  The Veteran should also be afforded a neurological evaluation in order to determine the nature and etiology of his claimed seizure disorder.  Any and all indicated evaluations, studies and tests deemed necessary by the examiners should be accomplished.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination.  Following a thorough evaluation the examiner is asked to determine the precise nature of the Veteran's claimed seizure disorder.  Moreover, the examiner should state whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any such seizure disorder is casually related to the Veteran's active service or any incident therein, including the episode in which the Veteran claims to have been the proximity to an explosive blast, exposure to Sarin gases, or to any diagnosed anxiety disorder.  The examiner should provide a rationale for any opinion provided.  

4.  The AOJ should ensure that all requested actions have been accomplished.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

5.  Thereafter, the AOJ should readjudicate the Veteran's claims on the basis of all evidence of record and all applicable laws and regulations.  If any benefit sought is not granted, both the Veteran and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations. The SSOC must provide reasons and bases for the decisions reached.  Thereafter, the Veteran should be given opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013).  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


